DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-17 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6953993 B2) in view of Martin et al. (US 20080168838 A1, hereinafter Martin).

a substrate SB (fig. 2); 
an electrode PD1a provided on the substrate (as shown in fig. 2); 
a movable portion MS provided on the substrate; 
fixed portions FE1-FE2 arranged on an outer periphery of the movable portion when seen in plan view (see fig. 2), the fixed portions and the movable portion forming a capacitor (col. 5 lines 35-39); 
a junction frame FD provided on the substrate to surround the movable portion; 
a cap CA bonded to the junction frame (the bonding being taught in col. 5 lines 45-50), the cap having a recessed portion CAa and covering a space over the movable portion with the recessed portion facing the movable portion (see fig. 6), the cap having an inside wall provided with a plurality of irregularly spaced bumps and dents (col. 7 lines 1-3 teach that the recess, which has the inside wall, is formed by sandblasting, resulting in the claimed plurality of irregularly spaced bumps and dents); and 
a prevention film 10 formed on the inside wall of the cap (as shown in fig. 6; note that col. 8 lines 10-30 teach that fig. 6 is a modification of the embodiment in figs. 2-3 that includes film 10),
wherein the electrode PD1a is arranged outside an outer periphery of the junction frame (see fig. 2).  
Yamaguchi is silent as to the feature of the prevention film having a plurality of irregularly spaced bumps and dents.
Martin teaches a MEMS sensor with a cap (title), the cap having a metal layer 32 formed thereon (¶22 teaches that the metal layer 22 is formed by chemical vapor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamaguchi such that the prevention film is formed by chemical vapor deposition as taught by Martin since such a modification would be a simple substitution of one method of forming a metal layer on a cap for another for the predictable result that sticking between the cap and movable portion is still successfully prevented (col. 8 lines 20-25 of Yamaguchi).
Yamaguchi as modified teaches wherein the prevention film has a plurality of irregularly spaced bumps and dents (as previously discussed, Yamaguchi’s cap CA has a recess CAa formed by sandblasting; when Yamaguchi’s prevention film 10 is deposited onto the recess by chemical vapor deposition as taught by Martin, the surface of the prevention film abutting the recess will have irregularly spaced bumps and dents matching the sandblasted surface of the recess).

As to claim 2, Yamaguchi as modified teaches wherein a surface roughness of the inside wall (of recess CAa of Yamaguchi) and a surface roughness of the prevention film 10 (Yamaguchi) are equal (since the prevention film is formed directly onto the inside wall using the deposition method of Martin, the surface roughness of the surface of the prevention film facing the inside wall has the same roughness as the surface of the inside wall).



As to claim 5, Yamaguchi as modified teaches wherein a space surrounded by a recessed portion CAa and the substrate SB contains inert gas (col. 6 lines 10-20 teaches that the cap is bonded in an environment with inert gas, resulting in the inert gas being sealed inside the semiconductor device).

As to claim 6, Yamaguchi as modified teaches wherein a space surrounded by a recessed portion CAa and the substrate SB contains a vacuum (see col. 6 lines 10-20, which teach that the cap is bonded in an vacuum, resulting in the vacuum being sealed inside the semiconductor device).

As to claim 18, Yamaguchi teaches wherein the recessed portion CAa is formed by sandblasting (col. 7 lines 1-3).  

As to claim 19, Yamaguchi teaches wherein the junction frame FD surrounds the fixed portions FE1-FE2 (see fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Martin as applied to claim 1 above and further in view of Yoda (US 20130042684 A1).

Yoda teaches (¶67) wherein a glass layer 10 and a silicon layer 20 are bonded by covalent bonding (the Examiner notes that Yamaguchi teaches a cap CA made of glass, as taught in the abstract, and a junction frame made of silicon, as taught in col. 5 lines 55-60, meaning Yoda’s bonding process would be compatible with Yamaguchi’s device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamaguchi as modified such that the bond between the glass (i.e. cap of Yamaguchi) and silicon (junction frame of Yamaguchi) is made by covalent bonding as taught by Toda since such a modification would be a simple substitution of one kind of bond for another for the predictable result that the layers are still successfully bonded and the sensor still successfully senses.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.C.P./           Examiner, Art Unit 2853                      

/JILL E CULLER/           Primary Examiner, Art Unit 2853